Citation Nr: 1412373	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  05-39 095	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







REMAND

The Veteran served on active duty from February 1989 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

By a September 2008 decision, the Board denied the Veteran's hearing loss claim and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran, through his attorney, and the Secretary of VA submitted a Joint Motion for Remand.  In a July 2009 Order, the Court granted the motion, vacated the September 2008 Board decision, and remanded the case to the Board for further appellate review.

In January 2010 and January 2013 Board decisions, the claim was remanded for further evidentiary development.  The RO most recently continued the previous denial in a January 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In January 2013, the Board remanded the Veteran's hearing loss claim because his attorney argued that the Veteran's hearing loss was caused by head trauma in service.  The Veteran and his attorney also submitted an article suggesting that head trauma is a risk factor for late-onset hearing loss.  To this end, the Board noted that the Veteran's service treatment records (STRs) confirm that he fell in June 1991 and hit his head.  This in-service incident was not considered in the previous VA audiological examination reports.  Accordingly, the matter was remanded in order to obtain an opinion as to whether the currently diagnosed hearing loss is causally related to the in-service head injury.

The Veteran's claims file was returned to the VA audiologist who had previously provided medical opinions in May 2010 and March 2012.  In an April 2013 addendum, the VA audiologist stated, "[i]t is the opinion of the examiner that I cannot provide an opinion without resort[ing] to mere speculation due to the limits of medical knowledge.  An ENT physician may be a better source to provide this information."

Accordingly, in November 2013, a VA ENT physician reviewed the Veteran's claims file, interviewed the Veteran, and provided the following opinion: "Patient states [he] has had trouble with hearing during his service in the military.  States he served 1989-1991; states head injury was in 1990.  States since that event had trouble hearing, progressively worsened."  The examiner then concluded, "[i]n my medical opinion, the nature of his head trauma, is less likely than likely to cause progressive hearing loss over 20 years."

Unfortunately, the rationale provided by the reviewing November 2013 VA ENT physician is insufficient to support the conclusion rendered.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  In short, the conclusion is not reconciled with the Veteran's history, especially with the statement that the Veteran has had trouble hearing since the head injury.

A remand is therefore required in order for an adequate medical opinion to be obtained which addresses the etiology of the Veteran's hearing loss claim.

Additionally, a review of the Veteran's claims file and Virtual VA file shows that he receives ongoing VA medical treatment.  Therefore, on remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002). Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for hearing loss that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since April 2013.  All such available documents should be associated with the claims file.

2.  Then, refer the VA claims file to the VA ENT physician who provided the November 2013 medical opinion or, if he is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum to the opinion.  (The Veteran does not need to be examined unless deemed necessary by the examiner.)  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records and the article, received November 2012, which was submitted by the Veteran's attorney.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current hearing loss had its onset during the Veteran's active duty or is otherwise related to such service, to include the documented June 1991 head injury.

Thorough rationale should be given for all opinions and conclusions expressed.  The medical reasons should be set forth in detail for accepting or rejecting the Veteran's self-reported history, especially his statement that he has had trouble hearing since the head injury.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  Thereafter, readjudicate the issue of service connection for hearing loss.  If the benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

